UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2015 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36324 VARONIS SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 57-1222280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1250 Broadway, 31st Floor New York, NY 10001 (Address of principal executive offices) (Zip Code) (877) 292-8767 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities and Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.xYes¨No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYes¨No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer x Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).¨YesxNo At May5, 2015, there were 24,846,066 shares of Common Stock, par value $0.001 per share, outstanding. TABLE OF CONTENTS PART 1. FINANCIAL INFORMATION 1 Item1. Financial Statements 1 Consolidated Balance Sheets as of March 31, 2015 (unaudited) and December 31, 2014 1 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2015 and 2014 2 Unaudited Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2015 and 2014 3 Consolidated Statements of Changes in Convertible Preferred Stock and Stockholders’ Equity (Deficiency) 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2015 and 2014 5 Notes to Unaudited Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 22 PART II. OTHER INFORMATION 23 Item1. Legal Proceedings 23 Item1A. Risk Factors 23 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item6. Exhibits 40 SIGNATURES 41 EXHIBIT INDEX 42 i PART1. FINANCIAL INFORMATION Item1. Financial Statements CONSOLIDATED BALANCE SHEETS (in thousands, except share and per share data) March 31, December 31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term deposits Trade receivables (net of allowance for doubtful accounts of $149 at March 31, 2015 and December 31, 2014) Prepaid expenses and other current assets Total current assets Long-term assets: Other assets Property and equipment, net Total long-term assets Total assets $ $ Liabilities and stockholders’ equity Current liabilities: Trade payables $ $ Accrued expenses and other liabilities Deferred revenues Total current liabilities Long-term liabilities: Deferred revenues Severance pay Other liabilities Total long-term liabilities Stockholders’ equity: Share capital Common stock of $ 0.001 par value - Authorized: 200,000,000 shares at March 31, 2015 and December 31, 2014; Issued and outstanding: 24,844,646 shares at March 31, 2015 and 24,685,604 shares at December 31, 2014 25 25 Accumulated other comprehensive loss ) ) Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 1 UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except share and per share data) Three Months Ended March 31, Revenues: Licenses $ $ Maintenance and services Total revenues Cost of revenues Gross profit Operating costs and expenses: Research and development Sales and marketing General and administrative Total operating expenses Operating loss ) ) Financial expenses and other, net ) ) Loss before income taxes ) ) Income taxes ) ) Net loss $ ) $ ) Net loss per share of common stock, basic and diluted $ ) $ ) Weighted average number of shares used in computing net loss per share of common stock, basic and diluted The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 2 UNAUDITED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands) Three Months Ended March 31 Net loss $ ) $ ) Other comprehensive loss: Unrealized losses on derivative instruments ) ) Total other comprehensive loss ) ) Comprehensive loss $ ) $ ) The accompanying notes are an integral part of these unaudited interim consolidated financial statements. 3 CONSOLIDATED STATEMENTS OF CHANGES IN CONVERTIBLE PREFERRED STOCK AND STOCKHOLDERS’ EQUITY (DEFICIENCY) Preferred stock Common stock Additional paid-in Accumulated other comprehensive Accumulated Total stockholders’ equity Number Amount Number Amount capital loss deficit (deficiency) (in thousands, except share data) Balance as of January 1, 2014 $ $
